OFFICE   OF THE   ATTORNEY     GENERAL     OF TEXAS
                                         AUSTIN




     Hanorrrbla
              &rt Ford
     Abninl~trator,
                  Tour Liquor Control              Board
     Aurtln,    Tsar

     Ihar   Birr                     Opinion #Jo. 0-a74l
                                     Rar Eqgloymuitof huba
                                         undrr ?ho ridrr to
                                         Bo. 4.27, ALots of 6h




-




                                                       Au&u&t, 1940, but that
                                                   I    hare .brsn 8aehaU.




              Upon this stat. of iaota,you raquaatth8 opiaion
     of thle dipartmrnt   48 to what aotlon shouldbe taken by y’ouc
     drpartaant   with rclferanoeto the tiituation.

/T          Tha rS4.r appendadto 8Om&a Bill 427i Aot8 Of the
     Forty-811th  Loglalature,ralatirrto the ,8raploymeat
                                                       of husband
     and Wife.,read8 aa fOllQW81
             Ford., P686 2
Zionorable'krt


          %WlOy8Unt    Oi &abaad an4 WlpihR8rtriot*d.
    &oar of CIprfoa=o~ol.qg 8 proprlatlona   ior *alario*
    ahsll ba pal4 or waxen   t: a laaua4 tlawnfar by she
    St6ta   fhDtrOllm 00 any 0 loyaa tnM.l t.hea~-
    PlOfW ah611 hava fllad witg the haa8 of tha (Ir-
    P a r b o nt
               %nwhich h o or lha la a loyad~anaf-
    flP a 9   lh
               lta r tng
                      h i8o rh ew        “flfia tw
                                   r r ite         mid
                                                    ; z
    Itmartied,dmdur or ;~not       tha ~rpoatsa
                                              or arti&
    oaployarJw ala0 qloyad in ona uf tha bparrt-
    muA6 Of thi6 Btmtq and lib*naaa of the Plpart-




                                                             ~'
                                                              ~.~..~~~~r,~
    hunDati'o0awl?i era 63m m4~i.n        the‘-Rprrglratr
    OS thllr?3htr aubjaed,   &a   tar',ILOma f4m8wiry
    pruvlaluaa. *?flCLarlta ot praaantaq&oyee~
    ahal1.k wda and i%lad with tha haada of da-
    prtarnk or tha S%ata~ulthl~tan dayn bomra
    th first Bar o f laah flaralpar,      tmd
    tharaal%araa&~a4 a h a lfile L    lea ha ?r- davltn
    tuio n b & o rDa g in
                        *Prk; a llut a a li?
                                           efflae~l86
    ahail ba pr666rwQ b tha hard8 o? dtpartlllrn86
    for *+sh l  ppre*l(rtI pna 4m mad0for at laaat
    two yaws after their &tea, rrhiah     ai;llid6rita
    ahan ~baOpan to p9bl.ifJ   i&M$66tiOn;add U-
    pl0yoa6'~tfldatl~a     ah611 ba corialwl~~lridanar
    ot%ho right    of thr haad oftha aaprtwnt to
    appiwva t&a paysall,and the pa roll affldarlt
    of the head OS th6 drp4mi!mnt aL 11 b6 OO~OlIWV6
    evldonogto t&a mata Comptrollerof hi6 d&t           00
    laeu6th6 w6rr6nta. In the avanttbll,%apOralar
    6hbii hold ,UPI66kmnaaor dellvaryor any waraant
    by m6aoa ei Shone pr~vielonsh6 6b611 nOtIfYthe
    bad of the pqtarticrnt    sffactadof hi6 aCtiOnand
I-    Bonorabl*Bert Ford, Pass 3


            each rrraaba-    aha Xl aot br lr~aad Or dalivamd
            until the pxwlnlona      hatr barn~otmplladwith 60
            thm aatlaI*atien of hho StMwOamptrollar; aad
            la .&heeven*   the hoed or haadn of aald depart-
            muits,
                 60lq~loy          aai4 hunbead u&d wile, or
            naid husbandand "p w is Was#a1vaa,aahot a@#8
            o nrglQh lf?ao$ad   la p l~u Se to Da ntalmd     In
            tb 8tata*a     a mp lo f,
                                   B h a 8h
                                         o a#$ a Qorptrollor
                                                 %6
            ,Mmlliaauo anddtilvar #a w8rxunS%a tha a?-
             iaotcl4lmployai*hQ haa kaa ooatianoualy aa-
            pLoyed  lo tha & Na $ alamlr
                                    *a       ior tha longer
            periodor tlma, an6 nfuaa ta la~uo      aad dolivw
             tho warraat to 6ha 0-r   rfirot*d ~ployao who




      raatrlo6%n4amplo$santof Wth httaband and wi?4.       SIWO t&n
      in no violation of *ha rw%alcma o? the pl4ar a prtiad to
      Smata  Blll~o. 427 A6?a OS Sibs Purtg-Sixfh~~slatara
      mara ii no ocoaal& for &aklnfg ao~lua with re?aronaa     toku
     .~~E~-~ltua810n
                  pnsmtrd,
     ~~~23mo~v6~3za 27, 19~
-                                                    Yours vary truly
      &a)    oarala c. Yam                                                 tiisz?
                                               ATTOR#m   tXltNw;u,
                                                                OT TSXAS
      ATTORWZY
             Q-L           OF TEXAS
                                               Bs                   (WI
      R'SF:R3                                        RiohnraW. Fatrahll4